FILED

UNITED STATES DISTR1CT coURT m k SEF 2_9 2913
FOR THE DISTR!CT 9F CCLUMBIA cotiiré in'i'iii.=',irte¢ii giiii»iiiiiiia
MoNRoE CoLEMAN, )
)
Petitioner, ) l b
)
v ) civil A¢ri@n N@. /3- / $¢3# bM//f
)
E. D. WILSoN, )
)
Respondent. )

MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of habeas corpus. The Court will grant the application
and dismiss the petition.

In 1986, petitioner was sentenced by the Superior Court of the District of Columbia to a
term of twelve to thirty-six years’ imprisonment. See Pet. at 2; see also Coleman v. Unz`ted
States, 628 A.Zd 1005, l005 (D.D.C. 1993). Petitioner has deemed the sentence illegal, See Pet.
at 5, and his efforts to vacate the sentence have been unsuccessful, see z`d. at 2-4.

"Under D.C. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence
on any of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did
not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized
by law; or (4) the sentence is subject to collateral attack." Alston v. Unz`ted States, 590 A.2d 51 l,
513 (D.C. 1991). Such a motion must be filed in the Superior Court, see D.C. Code § 23-1 IO(a),
and "shall not be entertained . . . by any Federal . . . court if it appears that the [prisoner] has
failed to make a motion for relief under this section or that the Superior Court has denied him

relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention." D.C. Code § 23-1 IO(g); see Wz`lliams v. Martinez, 586 F.3d 995, 998
(D.C. Cir. 2009) ("Section 23-l10(g)’s plain language makes clear that it only divests federal
courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims
pursuant to section 23-1 10(a).").

Petitioner’s lack of success in his previous attempt to collaterally attack his conviction
and sentence does not render his local remedy inadequate or ineffective. See Wilson v. Ojj’z`ce of
the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995). This matter is not one over which this
Court may exercise jurisdiction, and, accordingly, the petition for a writ of habeas corpus will be

dismissed. An Order accompanies this Memorandum Opinion.

BQM/

Unifed Sta es District Judge

DATE:

w a